Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 06/24/2020.  
	Currently, claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 has been considered by the examiner.  

Claim Objections
Claim 10 (and claims 11-15 by dependence thereon) is objected to because of the following informalities:  in line 5, “top electrode via” should just be “top electrode” it appears here for consistency and proper limitation/correction of a typo.  Here the office will treat the limitation as if it is “top electrode” as it appears to be a typographical error that is readily understood as such in the context of the overall application as this limitation would otherwise cause an objection, as well as antecedent basis and written description problems under 35 U.S.C 112 and for the claim to just overall not be in accord with the application as a whole.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Himeno et al. (“Himeno” WO 2013/140768 published 09/26/2013 see already of record on the submitted IDS and see also the machine translation of certified priority document JP2012-064440 provided herewith which is the priority document thereof and to which the office will make reference).
As to claim 1, Himeno shows a device (see Fig. 1A using the middle of Fig. 1a for the grounds of rejection below; note also the method details for making the device 10 in Fig. 1a; [0091+]; note the office will be turning the Fig. 1a about 10 degrees to the right in orientation) comprising:
a dielectric protection layer (see dielectric 112; [0044] and [0113]) having sidewalls (see sidewalls of 112 which are internal around the parts therein for the middle device) defining an opening (note the sidewalls noted above are making an opening in which some parts are formed) over a conductive interconnect within an inter-level dielectric (ILD) layer (note a conductive interconnect 104 inside an ILD 103; [0044]); 
a bottom electrode structure (note bottom electrode 106; [0044]) extending from within the opening to directly over the dielectric protection layer (note this is within the opening noted above at its bottommost parts and extends up the sidewall of 112 such that when the device is turned slightly to the right hand side about 10 degrees it will be directly above a tiny part of 112 as it extends from its own lower parts); 

a top electrode (note layer 110 as top electrode; [0044]) over the variable resistance layer (note layer 110 is over 109); and 
a top electrode via (note layer 113; [0044] and [0113]) disposed on the top electrode and directly over the dielectric protection layer (note when the device is turned to the right 10 degrees layer 113 is both disposed on 110 and also directly over 112).  


As to claim 3, Himeno shows a device wherein a thickness of the top electrode varies between opposing outermost sidewalls of the top electrode (see the thickness of the top electrode 110 varying between its own outermost sidewalls as it dips down).  

As to claim 6, Himeno shows a device wherein the variable resistance layer has a bottommost surface that is below a top of the bottom electrode structure (note the bottommost surface of 109, at its bottom portion 107’s bottommost surface, is below the top of the bottom electrode 106 as it dips down).  

As to claim 7, Himeno shows a device wherein the top electrode via has an outermost sidewall that is laterally outside of the conductive interconnect (see the outermost sidewall of part 113 being slightly outside of the conductive interconnect 104 in some parts).  

As to claim 8, Himeno shows a device wherein the bottom electrode structure continuously and laterally extends from directly over the conductive interconnect to past an 

As to claim 9, Himeno shows a device wherein the bottom electrode structure continuously and laterally extends past opposing sides of the top electrode (note the bottom electrode 106 continuously and laterally extends past opposing sides of the top electrode 110 when the device is turned slightly on its side as noted above, at least on the left hand side, and where here for now the office has to interpret the claim as broad enough to include extension past one of the opposing sides as overall meeting the limitation as it is not specific that both must be extended past, that is, the claim is interpreted for now. such that the extending can generically be past the opposing sides by being past one of the sides).  


Claim(s) 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mikawa et al. (“Mikawa” US 2012/0161095 published 06/28/2012).
As to claim 10, Mikawa shows a device (see Fig. 11) comprising: 
a bottom electrode (lower electrode is 105; [0035]) disposed on a conductive interconnect (see interconnecting plug 104; [0035]); 
a data storage layer (data storage layer 106; [0035]) over the bottom electrode (106 is over 105); 
a top electrode (see top electrode 107; [0035]) over the data storage layer and having one or more rounded sidewalls defining a recess within an upper surface of the top electrode via (note the rounded sidewalls coming towards the inside up at the top of 107); and


As to claim 11, Mikawa shows a device wherein the top electrode has a greater thickness along an outermost sidewall than directly below the recess (note that the top electrode 107 is thicker on the outside edges and thinner right under 110 and thus below the recess around it in which it is located).  

As to claim 12, Mikawa shows a device wherein the bottom electrode continuously and laterally extends past opposing outermost sidewalls of the top electrode via (note the layer 105 continuously and laterally extends past left/right outermost sidewalls of 110).  

As to claim 14, Mikawa shows a device wherein a bottom surface of the top electrode via is vertically between a top and a bottom of the top electrode (note the bottom surface of 110 is vertically between the top and bottom of the electrode 107).  

As to claim 15, Mikawa shows a device wherein a sidewall of the top electrode (see sidewall of 107 on the right hand side of the somewhat squarish dip in 107 right near 110’s right hand side), which faces the top electrode via (note this sidewall of 107 faces 110), is directly between a side of the top electrode via and the one or more rounded sidewalls (note that this little sidewall of 107 is directly between the right hand side of the top electrode via’s lowermost/rightmost tip and the right hand side rounded sidewall of 107 where 107 dips down on the right hand side).  


Claim(s) 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fukuzumi (US 7,122,854 patented 10/17/2006).
As to claim 16, Fukuzumi shows a device, comprising: 
a bottom electrode over a conductive interconnect (see bottom electrode here designated as 23+22 being over a conductive interconnect 19; see col. 5 on the last 5 lines, and col. 5, lines 60-61, and then col. 5, lines 57-59); 
a data storage layer over the bottom electrode (see free layer 30 doing the data storage; col. 6, lines 20-21); 
a top electrode over the data storage layer (see cap layer 36 here made of metal acting as a top electrode; col. 6, line 40); 
a top electrode via on the top electrode (see top via 43; col. 6, lines 55-56); and 
wherein the bottom electrode is asymmetric about a line that bisects a bottommost surface of the bottom electrode (see the overall 23+22 bottom electrode structure being asymmetric about a line that bisects the bottommost surface of the overall structure, which is the bottommost surface of 22).

As to claim 19, Fukuzumi shows the device above wherein the bottom electrode laterally extends past opposing sides of the top electrode (see 22+23 as an overall structure extending further left and right than the left and right sidewalls of top electrode part 30).  

As to claim 20, Fukuzumi the integrated chip device of claim 16, further comprising: one or more sidewall spacers disposed over the bottom electrode and along opposing sides of the .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada” US 2011/0272664 published 11/10/2011).  
As to claim 1, Tada shows (see Fig. 12 embodiment; note this Fig. 12 embodiment is a variation of Fig. 1 the parent embodiment in [0193]) a device, comprising: 
a dielectric protection layer (see dielectric layer 7 protecting lower layers; [0084] first introducing this part but it carrying over as a like part) having sidewalls (see inner sidewalls of 7) 
a variable resistance layer (see variable resistance layer 9; [0193]) over the bottom electrode structure; 
a top electrode (for the main designation of parts see top electrode part here being designated as 11; [0089] first discusses the part in detail and it carries over as a like part; note for claim 5 in specific below the office will adopt an alternate designation of 10+11 designated together as one large part; [0076] and [0088] first discusses part 10 in addition to the part 11 above, and they carry over as like parts to Fig. 12) over the variable resistance layer (note part 11 over 9); and 
a top electrode via (note the metallized hole 19; [0089] first discusses this in detail and it carries over as a like part to Fig. 12) disposed on the top electrode and directly over the dielectric protection layer (note this layer is formed on 11 and directly over 7).  

However, in that embodiment, Tada fails to show a bottom electrode structure extending from within the opening to directly over the dielectric protection layer (at least in the normal orientation, which for this grounds of rejection the office will be using for now).   

Tada shows in an alternate embodiment in Fig. 13 the formation of an underliner layer that acts as bottom electrode (note bottom electrode 5c acting as underliner for layer 9; [0193]; note also that this layer is to be formed such that it follows the general lateral pattern of layer 9 above it as they are patterned together in formation; [0196] describing patterning 5c with layer 9 together).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the underliner layer 5c, patterned along with its overlayer 9, and acting as a bottom electrode as taught by Tada’s Fig. 13 embodiment to make an underlining layer 5c acting as a bottom electrode under layer 9 in Tada’s Fig. 12 embodiment, with the motivation of preventing diffusion of copper from lower layers when copper is used (see use of 5c as a diffusion barrier for copper when copper is used in lower layers; [0194]).  

The office notes that when Fig. 12 is modified with a layer 5c from Fig. 13 that matches the patterning of layer 9, as in the combination above, the combination has a bottom electrode structure extending from within the opening to directly over the dielectric protection layer (that is to say the newly brought in layer 5c will come up out of the opening formed in 7 to being up on top of 7 directly thereover).  

As to claim 2, Tada’s Fig. 12, as modified by Tada’s Fig. 13 embodiment above, shows a device wherein the bottom electrode structure (the part 5c brought in from Fig. 13 into Fig. 12 matching the patterning of the layer 9 thereover) is asymmetric about a vertical line bisecting a bottom surface of the bottom electrode structure (note that when 5c brought in from Fig. 13 into Fig. 12 is patterned along with the same pattern as layer 9 thereabove as in the combination above then 5c in the combination will be asymmetric about a vertical line bisecting the bottommost surface of itself, that is the bottommost surface of 5c that is down in the trench formed in 7 running along the top of part 5).  



As to claim 5, Tada’s Fig. 12 as modified by Tada’s Fig. 13 embodiment above, shows a device wherein the top electrode comprises a first top electrode layer and a second top electrode layer on the first top electrode layer (note under the alternate designation set forth above for claim 5 specifically layers 10 and 11 are designated as the overall top electrode and there is a first electrode layer 10 and second top electrode layer 11 on the first top electrode layer 10); and 
wherein the top electrode via extends into the second top electrode layer and is vertically separated from the first top electrode layer by the second top electrode layer (note that 18 extends into layer 11 and is vertically separated from layer 10 by layer 11).  


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0233696 published 09/29/2011) in view of Fukuzumi (US 7,122,854 patented 10/17/2006).  
As to claim 16, Li shows a device (see Fig. 7-9, focusing on Fig. 8’s view, note that this appears to be a variation of the parent embodiment back in Fig. 1 in the context of this reference; see [0015] describing that Fig. 7-9 embodiment is a adaptation to store multiple bits using a perpendicular MTJ cell, note also [0038] describing the various variation embodiments for the MTJ stack with a focus on the Fig. 8 embodiment), comprising: 

a data storage layer over the bottom electrode (note the free layer being a data storage layer in this context; [0052]); 
a top layer over the data storage layer (here the office notes that it appears that the reference intends to include an MTJ like the one made in Fig. 1, back in [0035] and [0038] in Fig. 8, and with that MTJ stack in mind, even in the Fig. 8 embodiment, the office designates the cap layer here as this layer); 
a top electrode via on the top electrode (see top via 736; [0051]); and 
wherein the bottom electrode is asymmetric about a line that bisects a bottommost surface of the bottom electrode (see the bottom electrode having the part that goes way up on the right hand side making it asymmetric around a line that bisects its bottommost surface).  

However, under this designation of parts Li fails to be explicit about what the top layer (the cap layer 180 brought into Fig. 8’s embodiment as a like part in [0038]) is made of so as to officially have it considered an electrode (although in this context it appears apparent that it will be required to be a conductor to conduct electricity therethrough, the office will treat the reference as though it is not explicit on this matter; further the office notes that under alternate designations of parts this reference can be considered anticipatory in and of itself for claim 16, where part 710 is designated as a top electrode rather than cap 180, however that will not be applicable to claim 17 and this main grounds of rejection will be).  

Fukuzumi shows a top electrode over the data storage layer (see cap layer 36 here made of metal acting as a top electrode; col. 6, line 40).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the metal material making a cap/top electrode layer as taught by Fukuzumi to make the material of the layer 180, incorporated by reference as a like part into Fig. 8’s embodiment of Li as discussed above, with the motivation using a real life material for such a capping/top electrode layer (note Li leaves the cap layer in the MTJ stack generic, while Fukuzumi specifies a real life material suitable for making such which is various metal materials thus making the part an electrode).  

As to claim 17, Li as modified by Fukuzumi above, shows a device wherein the top electrode (note the material 180 brought into the stack 708 by reference as a like part in Li, and as modified by Fukuzumi above to be made of a metal material) has one or more interior surfaces that define a recess within the top electrode (note that the upper surface of 180 in Fig. 8 will define a recess similar to the one in Fig. 1’s embodiment, where part 710 is located in Fig. 8).

The office notes here that these grounds of rejection for claim 17 are much more simple than the grounds below, and are included for that reason.  Thus the above grounds of rejection above are not included just to unduly multiply the grounds of rejection applied.  


Claims 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada” US 2011/0272664 published 11/10/2011).  
As to claim 16, Tada shows a device (see Fig. 14/15; [0198+]) comprising: 

a top electrode over the data storage layer (note the layers 11+18+20 designated all together as a top electrode structure here; [0204] and [0206]); 
a top electrode via on the top electrode (see top electrode via here made of the metallized hole in which 35 is located; [0206]).  

However, in that embodiment Tada fails to show a bottom electrode over a conductive interconnect, wherein the bottom electrode is specifically asymmetric about a line that bisects a bottommost surface of the bottom electrode (note that although the Fig. 15 embodiment has a bottom electrode 5, under that designation of parts in that embodiment it will lack the little underliner part 5c from Fig. 13’s variation and also lacks the lateral stretching out of the main stack of layers as done in Fig. 12, or any other suitable bottom electrode that would meet all limitations).   

In an alternate embodiment in Fig. 13 of Tada there is shown a lower electrode part (note the lower underliner part 5c for layer 9 meant to underline the overlying layer; [0194]). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the underlining bottom electrode layer 5c as taught by the Fig. 13 embodiment of Tada, to make an underlining layer for the layer 9 thereabove, in the Fig. 14/15 embodiment of Tada with the motivation of providing for a barrier function to assist in preventing copper contamination from lower copper layers up into layer 9 (see diffusion barrier function for layer 5c to stop copper so it doesn’t get into layer 9; [0194]).  

However, even as modified above, Tada’s Fig. 14/15 embodiment as modified by Tada’s Fig. 13 embodiment still does not show the bottom electrode being asymettric about a line that bisects a bottom most surface of the bottom electrode.  

Tada shows in a still further alternate embodiment the use of elongating the main stack of layers a bit out to the right hand side (see the elongation of the main stack of layers in the Fig. 12 embodiment out to the right hand side; [0188]-[0189] generally giving a written description of what is shown in the drawing Fig. 12) and making contact out a little ways to the right side (note the contact 18/20 that comes down is dropped a little bit off to the right side in Fig. 12).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the elongation of the main stack of layers, along with lateral extension of the contact dropping location out to the side a bit, as taught in the Fig. 12 embodiment of Tada to have elongated the layers making up the main stack of layers in the Fig. 14/15 embodiment, as previously modified by Fig. 13’s embodiment to have an extra underlying layer 5c, with the motivation of helping to avoid generation of voids during contact formation (note they prevent void formation by making a nice planar area out to the side to make a good contact region to; [0191]).  

The office notes that with the layer 5c brought in, and then the overall main stack of layers making up the main data storage structure (here 5c+9+10+11+12) being laterally elongated as in the combination above, the office then designates the layer 5c, here elongated along with the overlying layer 9 which it is in stack with and is acting as an underlining layer 

As to claim 17, Tada’s Fig. 14/15 embodiment, as modified by the Fig. 13 and Fig. 12 embodiments as noted above, shows the device above wherein the top electrode has one or more interior surfaces that define a recess within the top electrode (note the top electrode which is 11+18+20 all together in the designation of parts above will include internal surfaces of 11 that define the little dip downwards in layer 11).  

As to claim 18, Tada’s Fig. 14/15 embodiment, as modified by the Fig. 13 and Fig. 12 embodiments as noted above, shows the device above further comprising: a dielectric material (note that the dielectric SiN material 12 will be filling the little dip in 11’s top surface as seen in Fig. 14/15 itself; [0208]) disposed within the recess and separated from the top electrode via by a non-zero distance (note that 12 is separated from 35 by a non-zero distance), wherein the top electrode continuously extends past opposing outermost edges of the dielectric material (note that the top electrode structure overall being 11+18+20 in the designations above, and as modified in the combination above, will have a left hand portion that continuously extends post the outermost edges of 12 on the left side at least, although perhaps not both sides of 12, as here the office interprets the claim somewhat broadly to not require both sides to required to be extended past at present without tighter language).  

Allowable Subject Matter
Claim 13 is objected to as noted above, and likely would cause antecedent basis issues/written description issues if not treated as a formality above, and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all issues noted above are taken care of.
As to claim 13, the office notes that the art of record does not show the overall clause “a dielectric material completely confined within the recess, wherein the top electrode is laterally separated from the dielectric material” in the context of the parent claim.  The office notes that some of the closest prior art available for the parent is art like that used above, however none of that art appears to also address the limitations in claim 13.  Further, the office notes that any art that is available to come rather close to addressing all limitations of the depending claim 13 is either not all that amenable to addressing the limitations of the parent claim outright, or just never will address all limitations of claim 13 entirely (either the top electrode via part will be touching the dielectric material or the dielectric material will not be completely confined depending on which prior art is being looked at).  Thus the office finds the claim to not be anticipated, and further the office finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891